IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Mac Kenneth Ortiz,                       :
                          Petitioner     :
                                         :
               v.                        :      No. 514 M.D. 2020
                                         :
Superintendent Lee Estock,               :
Pa. Board of Probation and Parole,       :
Pa. Department of Corrections,           :
Philadelphia District Attorney's Office, :
Pa. Attorney General's Office - Josh     :
Shapiro,                                 :
                          Respondents :


PER CURIAM                            ORDER


               NOW, January 21, 2022, upon consideration of Petitioner’s

application for reargument, and Respondents’ answer in response thereto, the

application is denied.